Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         March 15, 2022




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    AMIE MCKEAN,                                                     No. 55455-1-II

                                Respondent,

          v.

    JOSH THOMAS, and any other residents of the               UNPUBLISHED OPINION
    premises,

                                Appellant.

         ASHCRAFT, J.P.T.1 – In this unlawful detainer action, the tenant, Josh Thomas, appeals the

trial court’s judgment in favor of his former landlord, Amie McKean, and the resulting writ of

restitution.2 Thomas challenges the trial court’s conclusion that he was in unlawful detainer of the

rental property, arguing that the trial court erred in concluding that the unacknowledged two-year

lease violated RCW 59.18.210 and was therefore unenforceable under the statute of frauds. He

also argues that the trial court erred when it failed to set an expedited trial to resolve issues of


1
    Judge Ashcraft is serving as a judge pro tempore of the court pursuant to RCW 2.06.150.
2
  We note that although Thomas has already vacated the premises and is not asserting that he had
a right to possession of the property after the lease expired on September 1, 2021, this appeal is
not moot because we can still offer relief in the form of reversing the attorney fees and costs the
trial court awarded to McKean and allowing the trial court to consider whether to award attorney
fees and costs to Thomas on remand. Tedford v. Guy, 13 Wn. App. 2d 1, 10 n.2, 462 P.3d 869
(2020) (appeal from unlawful detainer action is not moot when the tenant is no longer in possession
of the property if the tenant continues to assert a right to possession or “has a monetary stake in
the outcome of the proceedings.”).
No. 55455-1-II


material fact and that the court failed to consider his responsive brief. Finally, he argues that the

trial court erred when it issued the writ of restitution because McKean’s unlawful detainer action

failed to comply with the affidavit requirement in Proclamation 20-19.4.3

       We affirm the trial court’s unlawful detainer determination, but we reverse the writ of

restitution and the judgment in favor of McKean for attorney fees and costs. We remand to the

trial court for further action consistent with this opinion. And we deny both parties’ requests for

reasonable attorney fees and costs on appeal.

                                              FACTS

                 I. SEPTEMBER 1, 2019 LEASE; TERMINATION OF RENT PAYMENTS

       In December 2016, McKean began renting her property to Thomas. Thomas and McKean

signed a lease renewal for a two-year term, running from September 1, 2019 to September 1, 2021.

       The September 1, 2019 lease stated that the monthly rent was $3,500. According to

Thomas, this was a significant increase in rent over the previous monthly rent of $2,800. Although

the September 1, 2019 lease was for more than a year, it was not “acknowledg[ed], witness[ed,] or

seal[ed]” as required under RCW 59.18.210.

       Thomas ceased paying rent in December 2019. On January 8, 2020, Thomas filed a lawsuit

against McKean for “breach of landlord duties and violations of [his] right to privacy.” Clerk’s

Papers (CP) at 78.




3
    Proclamation of Governor Jay Inslee, No. 20-19.4 (Wash. Oct.                        14,   2020),
https://www.governor.wa.gov/sites/default/files/proclamations/proc_20-19.4.pdf
[https://perma.cc/L2AS-CX23].
                                                 2
No. 55455-1-II


          II. MCKEAN’S UNLAWFUL DETAINER ACTIONS AND EVICTION MORATORIUM

       In February 2020, McKean filed an unlawful detainer action against Thomas based on his

non-payment of rent. But on March 18, due to the COVID-19 pandemic, Governor Jay Inslee

issued Proclamation 20-19,4 which prohibited evictions for non-payment of rent. Proclamation 20-

19 was effective until April 17. The Governor subsequently extended the eviction moratorium

several times. See Proclamations 20-19.1,5 20-19.2,6 20-19.3,7 20-19.4. As a result of the eviction

moratorium, McKean voluntarily dismissed her original unlawful detainer action.

       In addition to extending the eviction moratorium until October 15, Proclamation 20-19.3,

issued on July 24, also created an exception to the eviction moratorium if the landlord provided

“at least 60 days’ written notice of intent to . . . personally occupy the premises as a primary

residence.” Proclamation 20-19.3 at 4.

       On August 28, soon after voluntarily dismissing her original unlawful detainer action,

McKean’s attorney signed a 60-day notice to terminate tenancy, stating that McKean “intend[ed]



4
    Proclamation of Governor Jay Inslee, No. 20-19 (Wash. Mar. 18, 2020),
https://www.governor.wa.gov/sites/default/files/proclamations/20-19%20-%20COVID-
19%20Moratorium%20on%20Evictions%20%28tmp%29.pdf [https://perma.cc/BBN9-QEM8].
5
    Proclamation of Governor Jay Inslee, No. 20-19.1 (Wash. Apr.                      16,   2020),
https://www.governor.wa.gov/sites/default/files/20-19.1%20-%20COVID-
19%20Moratorium%20on%20Evictions%20Extension%20%28tmp%29.pdf
[https://perma.cc/G9YP-7HYP].
6
         Proclamation     of        Governor        Jay Inslee,    No.     20-19.2,
https://www.governor.wa.gov/sites/default/files/20-
19.2%20Coronavirus%20Evictions%20%28tmp%29.pdf [https://perma.cc/8VTV-9HK9].
7
    Proclamation of Governor Jay Inslee, No. 20-19.3 (Wash. July 24, 2020),
https://www.governor.wa.gov/sites/default/files/proclamations/20-
19.3%20Coronavirus%20Evictions%20%28tmp%29.pdf [https://perma.cc/7GB3-MJKT].
                                                3
No. 55455-1-II


to personally occupy the premises . . . as her primary residence.” CP at 13. The notice stated that

Thomas’s tenancy would be terminated on October 31, 2020, and that he was required to surrender

possession of the premises on that day or McKean would start judicial eviction proceedings and

seek attorney fees and litigation costs. Thomas was served with the notice on August 29. The

August 28, 2020 notice did not include an affidavit from McKean regarding her intent to occupy

the property.

       On October 14, after McKean served the August 28, 2020 notice to of intent to occupy the

premises, but before she sought to enforce it, the Governor issued Proclamation 20-19.4. In

addition to extending the eviction moratorium until December 31, Proclamation 20.19-4 required,

for the first time, that any 60-day notice of intent to occupy the premises as a primary residence

“shall be in the form of an affidavit signed under penalty of perjury.” Proclamation 20-19.4 at 5.

       On November 3, McKean filed a second complaint for unlawful detainer and a motion for

order to show cause seeking a writ of restitution. McKean argued that because the two-year lease

was not “acknowledged,” it did not comply with the statute of frauds, which converted the lease

into a month-to-month tenancy, and that she now wished to occupy the property as her primary

residence. CP at 5.

       Also on November 3, McKean filed a notarized affidavit “pursuant to Proclamation by the

Governor 20-19.4,” in which she stated under penalty of perjury that she intended to occupy the

property as her primary residence once Thomas vacated the property. Id. at 16 (capitalization

omitted). McKean’s complaint and motion for order to show cause with the attached affidavit were

served on Thomas on November 6.




                                                4
No. 55455-1-II


       Two weeks later, Thomas filed an amended complaint for damages against McKean in his

separate action. In his amended complaint, Thomas asserted claims for breach of landlord duties

under RCW 59.18.060, violation of his right to privacy under RCW 59.18.150(8), and defamation.

       On December 3, the day before the show cause hearing, Thomas filed an answer opposing

McKean’s complaint for unlawful detainer and request for a writ of restitution. In his answer,

Thomas asserted, inter alia, that (1) McKean could not rely on the statute of frauds to invalidate

the two-year lease term because she did not dispute that she had agreed to and signed the lease

agreement, (2) the unlawful detainer action was just a continuation of McKean’s original unlawful

detainer action for non-payment of rent and that this new action was therefore in violation of the

eviction moratorium, (3) McKean filed the unlawful detainer action in retaliation for the action he

had filed against McKean, and (4) McKean had not satisfied the requirements of Proclamation 20-

19.4 because her affidavit “provide[d] no proof of [her] assertions therein.” Id. at 43.

                     III. SHOW CAUSE HEARING AND TRIAL COURT DECISION

       At the start of the December 4, 2020 show cause hearing, the trial court commented that

Thomas’s December 3 filing was untimely. But the court stated that it had still reviewed the filing.

       After hearing counsels’ arguments, the trial court concluded that the statute of frauds

applied, that Thomas’s tenancy was month-to-month, and that the motion for a writ of restitution

should be granted. In response to the trial court’s oral ruling, Thomas argued that “the judgment

[was] not appropriate at [that] time” and that issuing the writ of restitution was premature because

the court needed to set the matter for trial on “the other affirmative defenses,” namely his claim

that this was a retaliatory eviction. Verbatim Report of Proceedings (VRP) at 20. The court

disagreed, stating that there were no remaining issues to adjudicate.


                                                 5
No. 55455-1-II


       In its written findings of fact and conclusions of law, the court again concluded that the

statute of frauds applied and that Thomas’s tenancy was month-to-month. The court also found

that Thomas had received at least 60 days written notice of McKean’s intent to personally occupy

the premises as her primary residence and concluded that “[a]ll notices and procedures required

by statute, Proclamation 20-19.3 and 20-19.4, and case law have been given and complied with in

this case.” CP at 85.

       The court further concluded that Thomas was in unlawful detainer of the property and

issued a writ of restitution. The trial court awarded McKean costs and reasonable attorney fees

totaling $1,437. But the trial court made “no finding as to any issues of past due rent due to

Gubernatorial Proclamation 20-19.4’s prohibition,” and stated that “any such claims may be

adjudicated at a later date when the Gubernatorial Proclamations expire.” Id. at 141.

       Thomas moved for reconsideration, arguing that he “was prevented from having a fair

hearing” because the trial court failed to review the materials that he had submitted the day before

the show cause hearing. Id. at 103. The trial court denied the motion for reconsideration, stating

that although Thomas’s filings were late, the court had considered the materials before making its

decision.

       Thomas filed this appeal on December 11, but he did not move to stay the writ of

restitution. According to Thomas, he vacated the property on December 14 “in compliance with

the eviction notice.” Br. of Appellant at 10.




                                                 6
No. 55455-1-II


                                             ANALYSIS

               I. UNLAWFUL DETAINER: APPLICATION OF THE STATUTE OF FRAUDS

        Thomas challenges the trial court’s conclusion that he was in unlawful detainer of the

property. He asserts that the trial court erred when it concluded that the statute of frauds, RCW

59.18.210, applied and established a month-to-month tenancy. We disagree.

        RCW 59.18.210 provides:

               Tenancies from year to year are hereby abolished except when the same are
        created by express written contract. Leases may be in writing or print, or partly in
        writing and partly in print, and shall be legal and valid for any term or period not
        exceeding one year, without acknowledgment, witnesses or seals.

Unacknowledged leases that exceed one year are effective only as oral leases and result in month-

to-month tenancies. Stevenson v. Parker, 25 Wn. App. 639. 643, 608 P.2d 1263 (1980).

        Thomas argues that McKean was “estopped from asserting that the two-year lease [was]

unenforceable under the statute of frauds because she does not dispute that the parties signed a two

year lease.”8 Br. of Appellant at 14 (emphasis omitted). He asserts that because McKean

acknowledged the lease and its terms, she cannot use the statute of frauds to “ ‘take advantage of

[her] own wrong.’ ” Id. at 15 (quoting Miller v. McCamish, 78 Wn.2d 821, 826, 479 P.2d 919

(1971)). We disagree.

        As noted above, unacknowledged leases for terms that exceed one year are effective “only

as an oral lease, and results in a tenancy from month to month.” Stevenson, 25 Wn. App. at 643.

This rule, however, is not absolute and can be modified when “there are equities sustaining the

lease or estopping denial of its validity.” Id.


8
 We review this legal question de novo. Josephinium Assocs. v. Kahli, 111 Wn. App. 617, 621,
45 P.3d 627 (2002).
                                                  7
No. 55455-1-II


        “ ‘[T]he purpose of the statute of frauds is to prevent a fraud, not to perpetuate one, and in

this regard the courts of this state are empowered to disregard the statute when necessary to prevent

a gross fraud from being practiced.’ ” Id. (quoting Powers v. Hastings, 20 Wn. App. 837, 842, 582

P.2d 897 (1978)). In this instance, there was an express written lease signed by each party and the

parties do not dispute its basic terms. But this lease is unacknowledged. In this circumstance, the

equitable doctrine of part performance can mitigate “the harsh results of a too-strict application of

the statute of frauds.” Id.

        The equitable doctrine of part performance “prevents a party from asserting the invalidity

of a contract where the other party has acted in conformity with the contract and thus placed

himself in a position where it would be intolerable in equity to deny its enforcement.” Id. at 643-

44 (citing Miller, 78 Wn.2d at 827). To apply the doctrine of part performance, we look to three

factors, “ ‘(1) delivery and assumption of actual and exclusive possession of the land, (2) payment

or tender of the consideration, whether in money or property or services, and (3) the making of

permanent, substantial and valuable improvements, referable to the contract.’ ” Id. at 644 (quoting

Powers, 20 Wn. App. at 847).

        Here, the parties do not dispute the facts, and the only factor weighing in favor of sustaining

the lease is that Thomas took possession of the property. Apart from paying three months of

increased rent, Thomas failed to pay rent starting in December 2019 and, thus, he failed to comply

with the terms of the lease. And there is no evidence that Thomas made substantial and valuable

improvements to the property. Ultimately, Thomas fails to show that the statute of frauds should




                                                  8
No. 55455-1-II


not apply here. Although both parties agree that there was a written lease for a term of two years,

there are no facts that suggest that it would be intolerable to deny the enforcement of the lease.9

       Thomas further asserts that applying the statute of frauds to situations where there is a

written lease and the parties do not dispute the terms of the lease would encourage fraud or other

abuses of the statute of frauds. For instance, he suggests that it could allow landlords to knowingly

sign 13-month unacknowledged leases for the express purpose of being able to convert the leases

to month-to-month tenancies that could be more easily terminated “if they decid[ed] they do not

like the tenant.” Br. of Appellant at 20. But the equitable doctrine of past performance would still

provide protection for such tenants because the court would be allowed to examine the

circumstances of the situation to determine if there were reasons that would justify enforcing the

lease despite the statute of frauds. Furthermore, if Thomas’s assertion that the fact there was an

undisputed written lease meant that the statute of frauds did not apply, then RCW 59.18.210’s

acknowledgement requirement would be rendered superfluous.

       Thomas also contends that it would be inequitable to enforce the statute of frauds in this

instance because McKean was using it to circumvent the moratorium on evictions for non-payment



9
  Though we conclude that the equitable doctrine of part performance is not applicable under the
facts of this case, it is questionable whether this defense is even available to Thomas. Generally,
when a defendant has stopped paying rent and is therefore in breach of the lease, equitable defenses
are not available. Hutchinson v. Wilson, 54 Wash. 410, 412, 103 P. 474 (1909); see also,
Manufacturers’ Fin. Co. v. McKey, 294 U.S. 442, 449, 55 S. Ct. 444, 79 L. Ed. 982 (1935) (holding
in the context of a breach of contract case that one must “ ‘do equity in order to get equity.’ ”)
(quoting Fosdick v. Schall, 99 U.S. 235, 253, 25 L. Ed. 339 (1878)). We held in Dzaman that the
Governor’s proclamation at issue (20-19.4) precludes the enforcement of eviction orders, but does
not preclude the finding of an unlawful detainer. Dzaman v. Gowman, 18 Wn. App. 2d 469, 480-
82, 491 P.3d 1012 (2021). Thus, while 20-19.4 provides a defense against enforcement of an
eviction order, it does not provide a defense to a breach of the lease when considering whether
equitable defenses are available.
                                                 9
No. 55455-1-II


of rent. He asserts that the fact that McKean first sought to evict him based on non-payment of

rent rather than to terminate a month-to-month tenancy and the fact she sought to invalidate the

lease under the statute of frauds only after the eviction moratorium took effect shows her ill-intent.

But it is pure conjecture that McKean chose to invalidate the two-year lease under the statute of

frauds merely to be able to evict Thomas for failing to pay rent. Regardless of whether the lease

was month-to-month or for two-years, McKean had a right to initially seek to evict Thomas for

non-payment of rent. And she could have chosen to pursue a writ of restitution that did not

challenge the terms of the lease for many reasons, such as wanting to avoid the extra expense of

also needing prove that the lease did not comply with RCW 59.18.210. Additionally, there’s

nothing to suggest that at the time she filed the first unlawful detainer action, her circumstances

placed her in a position where she wanted or needed to occupy the property as her primary

residence.

       Thomas fails to show that the trial court erred when it concluded that the statute of frauds,

RCW 59.18.210, applied and established a month-to-month tenancy.

     II. FAILURE TO SET FOR EXPEDITED TRIAL TO RESOLVE ISSUES OF MATERIAL FACT AND
                              TO CONSIDER RESPONSIVE FILING

       Thomas next argues that the trial court erred because it did not set the case for an expedited

trial to determine the issue of possession and to evaluate Thomas’s “affirmative defenses.” Br. of




                                                 10
No. 55455-1-II


Appellant at 24. Thomas asserts that under RCW 59.18.38010 the trial court was required to set a

hearing because he raised issues of material fact.

          Thomas contends that he raised an issue of material fact as to whether McKean was

bringing this action in an attempt to circumvent the Governor’s eviction moratorium. He argues

that the trial court should have further considered McKean’s sudden claim that the statute of frauds

applied because she had not previously disputed the terms of the lease when she sought his eviction

for non-payment of rent, and she suddenly dismissed that action when she could seek to evict him



10
     RCW 59.18.380 provides:
                 At the time and place fixed for the hearing of plaintiff’s motion for a writ
        of restitution, the defendant, or any person in possession or claiming possession of
        the property, may answer, orally or in writing, and assert any legal or equitable
        defense or set-off arising out of the tenancy. . . . The court shall examine the parties
        and witnesses orally to ascertain the merits of the complaint and answer, and if it
        shall appear that the plaintiff has the right to be restored to possession of the
        property, the court shall enter an order directing the issuance of a writ of restitution,
        returnable ten days after its date, restoring to the plaintiff possession of the property
        and if it shall appear to the court that there is no substantial issue of material fact of
        the right of the plaintiff to be granted other relief as prayed for in the complaint and
        provided for in this chapter, the court may enter an order and judgment granting so
        much of such relief as may be sustained by the proof, and the court may grant such
        other relief as may be prayed for in the plaintiff’s complaint and provided for in
        this chapter, then the court shall enter an order denying any relief sought by the
        plaintiff for which the court has determined that the plaintiff has no right as a matter
        of law[.]
        ....
                 If it appears to the court that the plaintiff should not be restored to
        possession of the property, the court shall deny plaintiff’s motion for a writ of
        restitution and enter an order directing the parties to proceed to trial within thirty
        days on the complaint and answer. If it appears to the court that there is a substantial
        issue of material fact as to whether or not the plaintiff is entitled to other relief as
        is prayed for in plaintiff’s complaint and provided for in this chapter, or that there
        is a genuine issue of a material fact pertaining to a legal or equitable defense or set-
        off raised in the defendant’s answer, the court shall grant or deny so much of
        plaintiff’s other relief sought and so much of defendant’s defenses or set-off
        claimed, as may be proper.
                                                    11
No. 55455-1-II


on another basis. He also asserts that the trial court should have “question[ed] Ms. McKean on her

intent or motivations” and whether her assertion that she was seeking to occupy the rental property

for financial reasons was legitimate.11 Br. of Appellant at 22.

       But Thomas cites no authority establishing that once a landlord has sought to evict a tenant

for non-payment of rent under the terms of a lease that the landlord cannot choose to later assert

that the lease did not comply with RCW 59.18.210. Nor does he cite any authority requiring the

landlord to explain why they are seeking to move into the property or to prove that they are being

forced to do so for financial reasons. Accordingly, Thomas has failed to demonstrate that these

facts would be material to the trial court’s decision and this argument is not persuasive. See

Johnson v. Lake Cushman Maint. Co., 5 Wn. App. 2d 765, 781, 425 P.3d 560 (2018) (“ ‘Where

no authorities are cited in support of a proposition, the court is not required to search out

authorities, but may assume that counsel, after diligent search, has found none.’ ”) (quoting

DeHeer v. Seattle Post-Intelligencer, 60 Wn.2d 122, 126, 372 P.2d 193 (1962)).

       Thomas further contends that it was apparent that the trial court had not reviewed his

December 3 answer responding to McKean’s complaint and motion for writ of restitution. But, the

trial court expressly stated that it had reviewed Thomas’s filings.

       Thomas does not show that the trial court failed to comply with RCW 59.18.380 when it

did not set an expedited trial to resolve material facts or that the trial court failed to consider his

responsive brief.




11
  Thomas does not assert that there were questions of fact as to whether McKean actually intended
to occupy the property as her primary residence; he questions only her motivations and
justifications for doing so.
                                                  12
No. 55455-1-II


        III. WRIT OF RESTITUTION: FAILURE TO COMPLY WITH PROCLAMATION 20-19.4’S
                                  AFFIDAVIT REQUIREMENT

       Thomas also contends that McKean’s unlawful detainer action failed to comply with the

affidavit requirement in Proclamation 20-19.4. In light of recent case law, we agree that McKean

failed to comply with Proclamation 20-19.4’s affidavit requirement.

       Regardless of whether the lease was enforceable under the statute of frauds, the trial court

erred when it granted the writ of restitution because, under our recent decision in Dzaman v.

Gowman, 18 Wn. App. 2d 469, 491 P.3d 1012 (2021), McKean’s 60-day notice did not comply

with the affidavit requirement of Proclamation 20-9.4.

       In Dzaman, we held that Proclamation 20-19.4’s requirement that the landlord’s 60-day

notice of intent to sell or occupy the property be “in the form of a sworn affidavit” applied to any

attempt to enforce a judicial eviction order after its effective date of October 14, 2020. 18 Wn.

App. 2d at 482. Thus, the trial court was prohibited from issuing a writ of restitution when the

landlord’s 60-day notice of intent to sell the property was not “in the form of a sworn affidavit,”

even though the landlord’s notice fully complied with the proclamation in effect at the time the

notice was issued. Id. at 482-83.

       As in Dzaman, McKean’s August 2020 60-day notice of intent to occupy the property did

not comply with Proclamation 20-19.4 because was not in the form of sworn affidavit. Because

Proclamation 20-19.4 applies to an attempt to enforce a judicial eviction order issued after the




                                                13
No. 55455-1-II


effective date of the proclamation, October 14, 2020, the trial court erred in issuing the December

4, 2020 writ of restitution.12 Id.

        We recognize that McKean filed a sworn affidavit as an attachment to her November 3,

2020 complaint for unlawful detainer. But the filing of this affidavit did not provide Thomas with

the full 60-days’ notice prior to the trial court’s December 4, 2021 decision.

        As was the case in Dzaman, “[w]e conclude that Proclamation 20-19.4 prohibited

[McKean] from obtaining [the] writ of restitution because that action constituted the enforcement

of a judicial eviction order and [McKean] did not send a 60-day notice in the form of a sworn

affidavit.” Id. Accordingly, the trial court erred when it issued the writ of restitution.

                                              IV. RELIEF

        Thomas asks that this court “overturn the trial court’s ruling that Ms. McKean had the right

to possession of the Rental Property and instead determine that Ms. McKean had no right to

possession.” Br. of Appellant at 27. Alternatively, he asks us to set aside the trial court’s ruling on

the writ of restitution and remand “for an expedited trial on the issues of right to possession and

all affirmative defenses raised by Mr. Thomas in his Answer.” Id. Thomas does not, however,

assert that he has a right to possession of the property after the end of the two-year lease term on

September 1, 2021.

        Because Thomas is no longer in possession of the property and he is not asserting that he

had a right to possession of the property after September 1, 2021, the relief he requests is not



12
   We note that we did not hold in Dzaman that Proclamation 20-19.4 affected the trial court’s
finding that the tenant was guilty of unlawful detainer and judgment. 18 Wn. App. at 482. We
stated that, “Proclamation 20-19.4 simply prevents [the landlord] from enforcing that judgment by
obtaining a writ of restitution for a certain period of time.” Id.
                                                  14
No. 55455-1-II


available. But we can remand to the trial court to vacate the attorney fees and the costs awarded to

McKean that related to the writ of restitution and to exercise its discretion as to whether Thomas

should be awarded costs and reasonable attorney fees under RCW 59.18.290(1) for that portion of

the action.

                     V. REASONABLE ATTORNEY FEES AND COSTS ON APPEAL

        In separate sections of their briefs, both parties request reasonable attorney fees and costs

on appeal. McKean requests reasonable attorney fees and expenses under RCW 59.18.290(3) and

under the rental agreement, as the prevailing party. Thomas requests reasonable attorney fees and

expenses under RAP 18.1 and RCW 59.18.290. Because both parties have prevailed on major

issues, we deny both parties’ requests for reasonable attorney fees and costs on appeal. See Am.

Nursery Prods., Inc. v. Indian Wells Orchards, 115 Wn.2d 217, 234-35, 797 P.2d 477 (1990)

(when both parties prevail on major issues, “neither qualifies as the prevailing party).

                                          CONCLUSION

        We affirm the trial court’s unlawful detainer determination, but we reverse the writ of

restitution and the judgment in favor of McKean for attorney fees and costs. We remand to the

trial court for further action consistent with this opinion. And we deny both parties’ requests for

reasonable attorney fees and costs on appeal.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                 15
No. 55455-1-II




                      ASHCRAFT, J.P.T.
 We concur:



LEE, C.J.




VELJACIC, J.




                 16